Citation Nr: 1143077	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  10-08 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The Veteran had active service from August 1980 to August 1984.  He also had subsequent service with the Reserves/National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the RO which denied the benefits sought on appeal.  A videoconference hearing before the undersigned was held in October 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  

REMAND

The Veteran contends he developed a psychiatric disorder as a result of his service connected disabilities.  (He is currently service connected for degenerative disc disease, sciatica of the right lower extremity, a right ankle sprain and umbilical hernia.)  His service records do not reflect any psychiatric treatment or complaints, and the earliest documented psychiatric evaluation (which was conducted by VA) is dated in 2008.  Subsequent VA records reflect more psychiatric treatment with the diagnoses including depression, and a pain disorder associated with a medical condition.  

Given these facts and the Veteran's contentions, he should be afforded a VA examination to ascertain whether he developed a psychiatric disorder secondary to service connected disability, as he maintains.  In addition, any more recent psychiatric treatment records should be sought together with the 1999 private psychiatric evaluation that was referenced in one of the VA records.   

Accordingly, this case is remanded for the following:  

1.  With appropriate assistance from the Veteran, the AMC should obtain copies of the records of all of the Veteran's post service psychiatric treatment, particularly the records of any VA treatment provided after April 2010, and the 1999 private neuropsychological evaluation referenced in a July 2008 VA report.  All attempts to procure records should be documented in the file, and the Veteran should be notified of unsuccessful efforts in this regard in accordance with 38 C.F.R. § 3.159(e) (2011).  

2.  The Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any identified disorder.  The claims folder should be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with the examination.  

The examiner should identify any present psychiatric disorder and offer an opinion as to whether it is at least as likely as not that any identified disorder was caused by, or was increased in severity beyond its natural progression by, the Veteran's service-connected disabilities.   

A detailed rationale is requested for any opinion rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the RO should attempt to obtain, and then return the claims file to the examiner for completion of the opinion).  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

3.  After the requested development has been completed, the AMC should readjudicate the Veteran's claim.  This should include consideration of whether any identified psychiatric disorder is proximately due to, the result of, or aggravated by the Veteran's service-connected disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

